Citation Nr: 0004655	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-00 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar strain 
(claimed as low back pain).

2.  Entitlement to service connection for bilateral shin 
splint.

3.  Entitlement to service connection for bilateral plantar 
fasciitis.

ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The appellant had active service from June 1996 to April 
1997, with approximately two months prior, unverified active 
service and approximately one-month prior inactive service.

This appeal is from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  For reasons explained below, the Board 
defers appellate review of the claim for lumbar strain.


FINDINGS OF FACT

1.  The appellant has submitted evidence of a current medical 
diagnosis of lumbar strain, of a condition noted in service 
with continuity of symptomatology of that condition 
thereafter, and of a nexus between the current diagnosis and 
the symptomatology that is continuous with the condition 
noted in service.

2.  There are ambiguities in the medical evidence and service 
record before the Board relative to the claim for service 
connection for lumbar strain.

3.  The appellant has not submitted competent medical 
evidence of a current diagnosis of bilateral shin splints or 
of bilateral plantar fasciitis.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for lumbar 
strain (claimed as low back pain) is well grounded, and VA 
has not discharged its duty to assist the appellant to 
develop facts pertinent to the claim.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  Claims of entitlement to service connection for bilateral 
shin splint and for bilateral plantar fasciitis are not well 
grounded, and VA has no duty to assist the appellant to 
develop facts pertinent to her claims.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records show the appellant reported no 
current medical complaints on medical pre-screening in March 
1995.  A March 1995 medical history for enlistment in the 
Army National Guard was also negative for back, shins and 
feet.  A March 1995 entrance physical examination revealed 
mild dorsal scoliosis, asymptomatic, not considered 
disqualifying.

On August 10, 1995, the appellant was seen for complaints of 
low back pain for one week.  Examination revealed mild pain 
on full flexion to paraspinal muscles, L5-S1, assessed as 
mechanical low back pain.

In July 1996 she was seen for complaints of shin splints in 
the right leg for a week and a half when running or walking.  
Right anterior shin tenderness on palpation was assessed as 
shin splints.

The appellant was seen repeatedly in December and January 
1997 with complaints of pain and tenderness in both shins, 
assessed as bilateral shin splints.  A January 1997 medical 
history for separation was positive for current or past 
recurrent back pain; a doctor's summary stated episodic low 
back pain since August 1995.

In February 1997 the appellant was seen for complaints of 
shin and back pain, assessed as mechanical low back pain and 
bilateral shin splints.  An x-ray study of the right tibia 
and fibula was negative.  In February 1997, the appellant was 
put on physical profile for bilateral shin splints.

The appellant was seen in March 1997 for complaints of low 
back pain since July 1996.  Examination was negative except 
for tenderness to palpation of the paravertebral muscles L2-
L5.  The assessment was mechanical low back pain.  A March 
1997 list of temporary (minor) problems listed shin splints 
since December 1996 and low back pain since June 1996.

In April 1997 the appellant complained of bilateral foot 
pain, arch and heel, for two weeks, worse with ambulation.  
Examination revealed reducible pes planus, over pronation, 
tenderness to palpation over the transverse arch and plantar 
surface of foot.  The assessment was plantar fasciitis.

A private medical record of July 1997 reveals the appellant 
sought treatment for complaint of low back pain of about one 
year duration, which she reported began without major injury 
while on active duty.  The appellant reported positions and 
activities that increased and decreased pain.  Examination 
showed full range of motion, no pain on straight leg raising, 
mild dextroscoliosis.  She was intact neurologically.  The 
assessment was chronic low back pain secondary to muscle 
strain versus scoliosis.  Other assessment was shortness of 
breath with exertion.  The appellant voiced no other 
complaints.

On VA examination in September 1997, the appellant reported 
the onset of back pain in August 1996 while exercising.  She 
reported the pain persists and she had had no treatment for 
her back since service.  Her current complaint was 
intermittent low back pain, after sitting, with prolonged 
standing, morning and evening.  Objectively, positive 
findings were an increased lordotic curve in the spine, 
tenderness in the L4-5 area in the midline, with pain on 
extension.  The examination was otherwise negative.  There 
was no fixed deformity other than the lordotic curve.  There 
was normal musculature of the back.  Range of motion was 
essentially full.  There was pain at 20 degrees of lumbar 
extension, with that as the only objective evidence of pain 
on motion.  X-ray studies of the lumbosacral spine revealed 
spina bifida occulta of S1 with lumbar vertebrae intact and 
disc spaces preserved.  The examiner diagnosed soft tissue 
strain, lumbar, secondary to increased lordotic curves, and 
spina bifida occulta.

A September 1997 VA x-ray study of the feet was negative.  
Bone density and architecture were normal.  There was no 
evidence of osteoblastic or osteolytic process.  The joint 
spaces were preserved without evidence of arthritic change.  
There was no soft tissue swelling or calcification.

II.  Analysis

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1999).

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).  The 
appellant has provided no information indicating a source of 
evidence not of record.  His application for disability 
compensation is complete, and VA has no duty to inform him of 
the necessity to submit any evidence to complete it.

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).  A claim may 
also be well grounded, after meeting the first requirement, 
on evidence that a condition was noted in service, evidence 
of continuity since service of symptomatology of that 
condition, and medical evidence of a nexus between the 
current disability and the continuity of symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  Evidence is 
presumed true for the limited purpose of determining if a 
claim is well grounded.  Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).

Alternatively, a claim may be well-grounded by evidence of 
continuity of symptomatology with a condition noted in 
service, 38 C.F.R. § 3.303(b) (1999), and a competent medical 
opinion that there is a nexus between a currently diagnosed 
disorder and the symptomatology for which there is continuity 
with the condition noted in service.  Savage v. Gober, 10 
Vet. App. 488 (1997).

A.  Lumbar Strain

The appellant has produced medical evidence of a current 
diagnosis of lumbar strain.  The service medical record shows 
treatment for low back complaints in service.  The service 
records repeatedly assess the complaints as mechanical low 
back pain.  Consequently, the service records are not 
evidence of incurrence in service of lumbar paravertebral 
muscle strain, which is essentially the July 1997 private and 
the September 1997 VA diagnosis.  Thus, the record lacks the 
second element of a well-grounded claim under the criteria 
stated above.

The service medical records are evidence of a condition noted 
in service.  See 38 C.F.R. § 3.303(b).  The appellant's 
statements and the July 1997 private medical records are 
evidence of continuity of symptomatology.  Id.  There is no 
statement from a competent medical practitioner that there is 
a nexus between the current diagnosis and the symptomatology 
that the appellant reports is continuous with service.  The 
symptoms she reports as ongoing from service until the time 
of the first post-service diagnosis, three months after 
separation, are within her competence of a lay person to 
observe.  Thus, her lay statement is sufficient to establish 
a nexus in this case.  Savage, 10 Vet. App. 488.

Whereas the claim is well grounded, VA has a duty to assist 
the appellant to develop facts pertinent to her claim.  
38 U.S.C.A. § 5107(a).  As is explained in the remand 
following this decision, VA has not discharged that duty.

B.  Shin Splints and Plantar Fasciitis

The September 1997 VA examination report does not show a 
clinical examination of the appellant's shins or feet.  
Regulation requires a VA examination in an original claim for 
compensation when the claim is well grounded.  38 C.F.R. 
§ 3.326(a) (1999).  Therefore, any failure by the RO to 
obtain a VA examination of the appellant's shins and feet was 
not a violation of any right the appellant had or has in this 
case.

The appellant has not submitted competent medical evidence 
that she currently has bilateral shin splints or bilateral 
plantar fasciitis.  VA disability compensation is authorized 
by law for current disability resulting from disease or 
injury incurred or aggravated in service, not for the disease 
or injury in service itself.  See 38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Thus, a claim for compensation for a disability 
not currently shown to exist cannot be well grounded.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  For a claim 
to be well grounded, the required evidence that the claimed 
disabilities currently exist must be medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995)(citations 
omitted) aff'd 78 F.3d 604 (Fed. Cir. 1996) (Table).

Significantly, the July 1997 private medical record is silent 
about the shins and the feet.

The question whether the appellant's statements can provide a 
nexus in the absence of a medical opinion on that point does 
not arise in these two issues.  A nexus must be between two 
things.  There can be no nexus between a currently diagnosed 
disability and anything without the current diagnosis.

The appellant has not presented a well-grounded claim for 
service connection for bilateral shin splints or for 
bilateral plantar fasciitis.  Absent a well-grounded claim, 
VA has no duty to assist the appellant to develop facts 
pertinent to a claim, Morton v. West, 12 Vet. App. 477 
(1999), and the Board does not have jurisdiction to 
adjudicate the claim on the merits.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).


ORDER

The appellant has presented a well-grounded claim of 
entitlement to service connection for lumbar strain (claimed 
as low back pain), and to that extent the claim is granted.  
Whereas the appellant has not submitted a well-grounded claim 
of entitlement to service connection for bilateral shin 
splints or for bilateral plantar fasciitis, those claims are 
denied.


REMAND

The medical evidence pertaining to the appellant's low back 
requires clarification.  Dorsal scoliosis was noted on 
entrance into service.  Private medical examination 
attributed low back findings to alternative possible causes, 
muscle strain or scoliosis.  The September VA examiner found 
no fixed deformity, attributing lumbar strain to increased 
lordosis.  The report raises multiple questions: What became 
of the twice-reported dorsal scoliosis?  What caused the 
increased lordosis?  Was there aggravation in service of a 
pre-existing condition beyond its natural progress?

The Board also needs verification of the appellant's periods 
of active duty for training (ACDUTRA) and inactive duty 
training (INACDUTRA).  The August 1995 medical record of low 
back complaint predates by four days an incident shown to 
have occurred while on active duty.  However, the record of a 
back complaint noted onset a week before the complaint.  Her 
duty status at the time of onset could bear on whether the 
condition for which the appellant seeks service connection 
was sustained during or pre-existed service, thus whether she 
must show aggravation to win her claim.  Additionally, if a 
current disability is traced to a period of ACDUTRA or 
INACDUTRA, whether the disability results from injury or 
disease may determine legal entitlement to service 
connection.  See 38 U.S.C.A. § 101(24) (West 1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain verification of the 
appellant's duty status, whether ACDUTRA 
or INACDUTRA, prior to June 17, 1996, 
from the state Adjutant General, or other 
appropriate agent, and associate any 
information obtained with the claims 
folder.

2.  Schedule the appellant for a VA 
orthopedic examination to determine the 
etiology of any currently diagnosed low 
back condition.  Provide the examiner the 
claims folder for review of the service 
medical records and the July 1997 private 
medical record.  The examiner should 
opine whether any currently diagnosed low 
back condition is related to an 
underlying acquired or congenital 
condition, and whether any condition 
shown to have existed before service 
became worse in service due to an 
increase in an underlying pathology that 
has persisted to the present.

3.  Readjudicate the claim for service 
connection for lumbar strain (claimed as 
low back pain), including consideration 
of whether incurrence or aggravation on 
ACDUTRA or INACDUTRA is a material 
element of the claim.  If the claim is 
not allowed, provide the appellant and 
her representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 



